Piccarreto v Mura (2018 NY Slip Op 00706)





Piccarreto v Mura


2018 NY Slip Op 00706


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, CARNI, NEMOYER, AND CURRAN, JJ.


208 CA 17-00633

[*1]CARLA L. PICCARRETO, PLAINTIFF-RESPONDENT,
vDAVID J. MURA, DEFENDANT, ANN MARIE MURA, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


ROBERT J. LUNN, ROCHESTER, AND FRANK A. ALOI, FOR DEFENDANT-APPELLANT. 


	Appeal from a judgment of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered July 21, 2016. The judgment, inter alia, granted the motion of plaintiff for summary judgment on the complaint. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court